Name: 2000/446/EC: Council Decision of 17 July 2000 authorising Italy to apply reductions in excise duties on certain mineral oils used for specific purposes, in accordance with the procedure provided for in Article 8(4) of Directive 92/81/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  oil industry;  land transport;  organisation of transport;  taxation
 Date Published: 2000-07-19

 Avis juridique important|32000D04462000/446/EC: Council Decision of 17 July 2000 authorising Italy to apply reductions in excise duties on certain mineral oils used for specific purposes, in accordance with the procedure provided for in Article 8(4) of Directive 92/81/EEC Official Journal L 180 , 19/07/2000 P. 0039 - 0039Council Decisionof 17 July 2000authorising Italy to apply reductions in excise duties on certain mineral oils used for specific purposes, in accordance with the procedure provided for in Article 8(4) of Directive 92/81/EEC(2000/446/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/81/EEC of 19 October 1992 on the harmonisation of the structures of excise duties on mineral oils(1), and in particular Article 8(4) thereof,Having regard to the proposal from the Commission,Whereas:(1) Under Article 8(4) of Directive 92/81/EEC, the Council, acting unanimously on a proposal from the Commission, may authorise any Member State to introduce exemptions from, or reductions in, excise duties on mineral oils on grounds of specific policy considerations.(2) The Italian authorities have notified the Commission that they wish to apply a reduced rate for automotive diesel fuel for commercial vehicles from 1 January 1999.(3) The other Member States have been informed thereof.(4) The Commission regularly reviews reductions and exemptions to check that they are compatible with the operation of the internal market or with Community environmental protection policy.(5) The authorisation granted by this Decision is without prejudice to the application of the rules on state aid.(6) The Council will examine this Decision on the basis of a proposal from the Commission no later than 31 December 2000, when the authorisation granted by this Decision expires,HAS ADOPTED THIS DECISION:Article 1In accordance with Article 8(4) of Directive 92/81/EEC Italy is hereby authorised to apply a reduced rate of excise duty on automotive diesel fuel used by road hauliers from 1 January 1999 to 31 December 2000 provided the rate applied complies with the obligations laid down in Council Directive 92/82/EEC of 19 October 1992 on the approximation of the rates of excise duties on mineral oils(2), and in particular the minimum rates laid down in Article 5 thereof.Article 2This Decision is addressed to the Italian Republic.Done at Brussels, 17 July 2000.For the CouncilThe PresidentL. Fabius(1) OJ L 316, 31.10.1992, p. 12. Directive as last amended by Directive 94/74/EC (OJ L 365, 31.12.1994, p. 46).(2) OJ L 316, 31.10.1992, p. 19. Directive as last amended by Directive 94/74/EC (OJ L 365, 31.12.1994, p. 46).